Citation Nr: 1143516	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a claimed right knee disorder.

2.  Entitlement to service connection for a claimed right knee disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a claimed left knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to a rating in excess of 20 percent for the service-connected lumbar degenerative disc disease.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1992 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the RO.

The reopened claim of service connection for a left knee disorder and the claim for an increased rating for a service-connected lumbar disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for bilateral knee disorder in a September 1998 rating decision. 

2.  The evidence added to record includes evidence that is neither cumulative in nature nor repetitive of evidence that was of record at the time of the prior denial and relates to a previously unestablished fact necessary to substantiate the claims and raise a reasonable possibility of substantiating the claims. 

3.  The currently demonstrated degenerative changes of the right knee is shown as likely as not to be due to an injury that was sustained during the Veteran's active service.   



CONCLUSIONS OF LAW

1.  New and material has been presented for the purpose of reopening the claims of service connection for a bilateral knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).   

2.  By extending the benefit of the doubt to the Veteran, her disability manifested by degenerative changes of the right knee is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

With respect to petition to reopen, the Board notes that the Court has held that, because the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time. 


Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 


Analysis

The service treatment records include an enlistment medical examination that is negative for knee complaints or findings and an associated medical history report that indicates the Veteran had previous knee strains secondary to sports.  

The service records also show that the Veteran received blunt force trauma to her right knee in March 1993 when a piece of machinery hit her above the right knee cap.  The initial impression was that of soft tissue injury to the right knee.  

The following month the Veteran continued to complain of right knee pain and tenderness without a significant progression of symptoms.  There was no documentation of treatment and X-ray studies of the right knee were normal.  The impression was that there was resolving blunt trauma to the right knee.  

The private treatment records in January 1999 show that the Veteran had a motor vehicle accident in December 1998 and suffered a contusion to the right knee.

On July 1998 VA examination, the Veteran reported having a four-year history of bilateral knee pain.  She could not recall any specific injury to either knee and related the onset of symptoms to a prior back injury.  She had pain with extension and flexion, but X-ray studies of the knees were normal.  The diagnosis was that of bilateral patellofemoral pain, but no opinion was offered as to etiology.

A September 1998 rating decision denied the Veteran's original claims of service connection for a bilateral knee disorder on the basis that there was no evidence of a chronic knee disorder or a nexus with service.  The Veteran did not appeal within a year of the Veteran being notified of this decision.  38 U.S.C.A. § 7105 (West 2002).

The additional evidence added to the record since the September 1998 rating decision includes VA treatment records, a VA examination, lay statement, and private treatment records.  

The January 1999 private treatment records show that the Veteran was involved in a motor vehicle accident in December 1998 and suffered contusions to his knees.

A March 2006 lay statement from a person who knew the Veteran since November 2000 indicated the Veteran had had knee pain since then.  She stated that they used to walk 4 to 7 miles daily and that there currently were days when the Veteran could not leave the house due, in part, to her knees.  

In September 2006, the Veteran sought VA treatment and reporting having a one month history of bilateral knee pain with the right greater than the left.  The pain was constant but varied in intensity.  The X-ray studies of the knees revealed mild degenerative changes.  

In January 2007, the Veteran underwent arthroscopic surgery of the right knee at a VA facility due to degenerative arthritis that was manifested by recurrent episodes of pain and swelling.  

At a January 2007 VA examination, the Veteran's claims file was reviewed and pertinent aspects of her medical history were noted to include having had a knee injury in service and a current eight-month history of bilateral knee pain.  

The X-ray studies of the knees were noted to be normal, and the findings on examination were noted.  The diagnosis was that of mild bilateral patellofemoral pain and mild degenerative changes.  

A June 2007 treatment record from a VA physician indicated that the Veteran's MRI findings were reviewed and showed mild, premature degenerative changes that were compatible with the Veteran's reports of pain.  He noted that the Veteran was service connected for back and foot disorders and opined that it was likely that her premature degenerative joint disease (DJD) of the knee could be related to abnormal stresses caused by her service-connected disabilities.  He also noted that the Veteran gave a history of knee trauma in service.  


New and Material Evidence

The Board finds that the evidence received since September 1998 is new and material because it addresses an unestablished fact that tends to substantiate the claim.  

Namely, the lay statements, which are presumed credible for the purposes of reopening the claim, depicts ongoing symptoms over the course of years suggestive of a chronic bilateral knee disorder and an opinion that relates the right knee disorder to service and an opinion that relates the left knee disorder to service-connected disabilities.  These were elements that were absent when the claim was initially denied.

When this evidence is viewed in conjunction with the earlier evidence associated with the claims file, it raises a reasonable possibility of substantiating the claims. 

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection a bilateral knee disorder.   



Service Connection

The Veteran asserts that her current right knee disability is related to the injury sustained in service.

Although the Veteran's medical history report on enlistment into service shows that she reported having mild knee strains secondary to sports, her knee was found to be normal at the enlistment examination.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137. 

Since the Veteran was examined and accepted for active service without any finding of a right knee disorder, the presumption of soundness at entry onto active duty is applicable. 

The Veteran currently has a diagnosis of DJD of the right knee, which a VA rheumatologist described as being related to her service-connected disabilities.  A VA physician also provided an opinion that the current right knee disorder was most likely related to age and other nonservice-related factors, but he also opined that the Veteran's service injury in 1993 might be a contributing factor, but to a much lesser degree.

Based on a review of the record, the Board finds the evidence to be in relative equipoise in showing that the current right knee degenerative changes as likely as not was caused by the documented injury sustained during service.  

In resolving all reasonable doubt in favor of the Veteran, service connection for the right knee disability is warranted.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a right knee disorder, the appeal to this extent is allowed.

Service connection for a right knee disability manifested by degenerative changes is granted.

As new and material evidence has been received to reopen the claim of service connection for left knee disorder, the appeal to this extent is allowed, subject to the further development as discussed hereinbelow.


REMAND

To the extent that service-connection has been granted for right knee degenerative changes, the reopened claim of service connection for a left knee disorder is being remanded in order to obtain another VA examination and determine the likely etiology of the current left knee disorder.   

The matter of an increased rating for the service-connected low back disability is being remanded to determine the current level of impairment.

The most recent VA examination of his lumbar spine disability was in January 2007.  An August 2007 statement from the Veteran indicated that his back disability had worsened, and an August 2008 VA treatment record noted his complaints of increased low back pain.

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected low back disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

All outstanding VA treatment records referable to the service-connected low back disability should also be obtained for review in connection with the claim for increase. 

The records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, these remaining claims are REMANDED to the RO for the following action:

1.  The RO should take appropriate action in order to obtain copies of any outstanding VA clinical records referable to treatment received by the Veteran for the service-connected low back disability since March 2009.   

In this regard, the Veteran should be notified that he may submit medical evidence or treatment records in support of his claim. 

2.  After any available records are added to the claims file, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed left knee disorder. 

The claims file must be made available to the examiner for review in connection with his evaluation.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should elicit from the Veteran and record a complete history referable to the claimed left knee disorder. 

After reviewing the record and examining the Veteran, the VA examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is due to an injury or other event or incident of the Veteran's period of active service or was caused or aggravated by the service-connected low back, right knee and foot disabilities. 

The examiner should set forth the complete rationale for each opinion expressed and conclusion reached.  

If an opinion cannot be reached without resorting to speculation then the examiner must so state along with the reasons why with some specificity. 

3.  After completing the requested action, and undertaking any further development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


